 1 BAKER, DONELSON, BEARMAN,
   CALDWELL & BERKOWITZ, PC
 2 David E. Gevertz (admitted pro hac vice)
   E-mail: dgevertz@bakerdonelson.com
 3 3414 Peachtree Road, Suite 1500
   Atlanta, GA 30326
 4 Telephone: (404) 221-6512
 5 Savannah D. McCabe (admitted pro hac vice)
   E-mail: smccabe@bakerdonelson.com
 6 265 Brookview Centre Way, Suite 600
   Knoxville, TN 37919
 7 Telephone: (865) 971-5170
 8 KENNEDYS CMK LLP
   Susan F. Dent (SBN 292900)
 9 E-mail: Susan.Dent@kennedyslaw.com
   101 California Street, Suite 1225
10 San Francisco, CA 94111
   Telephone: (415) 323-4460
11
   Attorneys for Defendants
12 CRAWFORD & COMPANY and
   BROADSPIRE SERVICES, INC.
13
   O’DELL LAW OFFICES
14 Valerie Toohey O’Dell (SBN 101999)
   E-mail: valerie@odell-law.com
15 3017 Douglas Blvd., Suite 300
   Roseville, CA 95661
16 Telephone: (916) 774-7532
17 Attorney for Plaintiff
   EMA ROSALES
18
                            UNITED STATES DISTRICT COURT
19
                          EASTERN DISTRICT OF CALIFORNIA
20
                                   SACRAMENTO DIVISION
21
     EMA ROSALES,                               Case No. 2:20-CV-02530-JAM-AC
22
                      Plaintiff,                (Assigned to the Honorable John. A
23                                              Mendez)
              v.
24                                              STIPULATED PROTECTIVE
   CRAWFORD AND COMPANY;                        ORDER
25 BROADSPIRE INSURANCE
   SERVICES, INC.; and DOES 1 through           TRIAL DATE: July 18, 2022
26 10, inclusive,
27                    Defendants.
28
     1
     4843-0931-4030
1              IT IS HEREBY STIPULATED AND AGREED between the Parties, by and
2    through their undersigned counsel of record, that:
3             WHEREAS to expedite discovery and permit discovery to proceed without the
4    delay occasioned by possible disputes regarding claims of confidentiality, the Parties
5    wish to produce documents and things subject to the protective provisions set forth
6    below; and
7             WHEREAS, the Parties anticipate that, given the nature of the claims and
8    defenses in this action, discovery will likely include personal medical information
9    and/or proprietary business information, the disclosure of which poses a substantial
10   risk of harm to the Parties’ privacy and/or business interests;
11            NOW, THEREFORE, the Parties hereby agree to the Terms and Conditions
12   set forth below, and entry by the Court of this Protective Order, which shall govern
13   the use, handling, and disclosure of all documents, responses to interrogatories,
14   depositions, and other discovery in the above-styled action (the “Litigation”).
15                                 TERMS AND CONDITIONS
16            1.      Plaintiff Ema Rosales (“Plaintiff”) and Defendants Crawford &
17   Company (“Crawford”) and Broadspire Services, Inc. (“Broadspire”) (when
18   referring to Crawford and Broadspire together, “Defendants”), are hereinafter
19   referred to collectively as the “Parties” or in singular as a “Party.”
20            2.      Designation of Confidential Information.
21                    a.    As used herein, the term “Confidential Information” shall mean:
22   (1) personal identifying information, such as social security numbers; (2) personal
23   health information protected by the Health Insurance Portability and Accountability
24   Act and subject to the requirements of 45 C.F.R. §§ 160 and 164 (“PHI”); or (3)
25   information that: (i) constitutes or contains non-public and proprietary personal,
26   financial or commercially-sensitive information or (ii) constitutes information
27   belonging to a third party in the possession of a Party which is subject to contractual
28   or legal non-disclosure obligations. Information shall not be entitled to confidential
     2
                                     STIPULATED PROTECTIVE ORDER
     4843-0931-4030
1    treatment hereunder if it: (i) is publicly available at the time of the production, or (ii)
2    later becomes publicly available in significant and material detail through no fault of
3    the recipient.
4                     b.   Any Party producing, providing, releasing, or filing documents,
5    responses to interrogatories, or other materials in the Litigation that contain
6    Confidential Information may designate such documents, responses to interrogatories
7    or other materials and the contents therein “Confidential” subject to this Order, by
8    typing or stamping on the front of the document, or on the portion(s) of the
9    document for which such treatment is desired, “Confidential” where appropriate. If
10   Confidential Information is provided in response to written discovery, such
11   information shall be disclosed in an attachment marked Confidential so as to avoid
12   designating the entire response as such.
13                    c.   With respect to deposition testimony, a Party may designate
14   portions of deposition testimony as Confidential during a deposition by announcing
15   the same at the time and asking the court reporter to mark such testimony at the time
16   of deposition or within thirty days of receipt of the transcript. All such documents or
17   materials designated Confidential shall be treated as Confidential, as appropriate,
18   pursuant to this Order unless the Court shall, on motion and for good cause shown,
19   decide otherwise or except as otherwise provided herein.
20                    d.   The provisions of this Order protecting information or documents
21   produced shall apply to information or documents produced by a third party in
22   response to a subpoena or non-party request issued in this case, and such third parties
23   may designate materials Confidential just as a Party may do under this Order and
24   such materials shall be entitled to the same protection as if produced by a Party under
25   this Order. Third parties producing documents designated Confidential under this
26   provision are not required to execute a statement of confidentiality with respect to
27   those documents they produce as otherwise required by ¶ 6(f) of this Order.
28
     3
                                   STIPULATED PROTECTIVE ORDER
     4843-0931-4030
1             3.      Challenges to Designation or Redactions.
2                     a.    Either Party may challenge the designation of any documents,
3    responses to interrogatories, portions of deposition testimony, or other material as
4    Confidential under this Order no later than the close of the applicable discovery
5    period or within twenty-one (21) days of receipt of the document, whichever last
6    occurs. Any such designation challenge will be resolved in the sole discretion of the
7    Court. The designation of information as Confidential shall remain binding until
8    properly and successfully challenged as provided herein; but the designation shall
9    not be ultimately conclusive or presumptive. The burden of showing the propriety of
10   the Confidential designation shall rest with the Party making the designation.
11                    b.    A Party making a challenge pursuant to Section 3(a) will first
12   confer in good faith with the other Party, in the manner contemplated by Local Rule
13   251(b), to resolve the dispute regarding the confidentiality designation. Only after
14   the Parties have conferred in good faith without resolution of the dispute shall the
15   challenging Party be permitted to bring the dispute to the Court.
16            4.      Except as provided herein, no material designated Confidential pursuant
17   to this Order shall be used directly or indirectly by any person for any reason or
18   purpose whatsoever other than for the prosecution of the Parties’ claims and defenses
19   in this Litigation.
20            5.      Upon receiving any documents, responses to interrogatories or other
21   materials designated Confidential pursuant to this Order, or receiving deposition
22   testimony designated as Confidential pursuant to this Order, counsel for the Parties
23   hereby agree not to disclose in any manner whatsoever such documents, responses to
24   interrogatories (including copies thereof) or other materials, or the subject, existence
25   or contents of said documents, to any person not acting and participating as an
26   attorney of record in the Litigation (or staff of such attorney assisting the attorney in
27   the Litigation), subject only to the exceptions outlined in the following paragraph. In
28   addition, all persons to whom Confidential documents, responses to interrogatories,
     4
                                     STIPULATED PROTECTIVE ORDER
     4843-0931-4030
1    and/or other materials are disclosed are hereby enjoined from disclosing such
2    documents, responses to interrogatories, and/or materials to any person except as
3    provided in this Order.
4             6.      The following exceptions to the restrictions set forth above shall be
5    recognized, agreed to and followed:
6                     a.    Confidential material under this Order may be disclosed to the
7     Parties in the course of their participation in the Litigation. The Parties agree that
8     they will at all times abide by the terms of this Order and maintain the
9     confidentiality of such materials and will not disclose in any manner whatsoever
10    either the documents themselves, copies thereof or the contents of any Confidential
11    material to anyone other than her or its counsel or a member of that counsel’s staff.
12                    b.    The Parties’ counsel may disclose Confidential material to any
13    person working with counsel as an attorney, secretary, or paralegal in the
14    prosecution or defense of the Litigation.
15                    c.    Counsel may disclose material designated as Confidential to any
16    witness or prospective witness during discovery or in preparation for trial, or at trial,
17    as needed to prepare such witness or prospective witness for such trial or pre-trial
18    testimony, subject to subsection (f) below.
19                    d.    Disclosure of Confidential material may also be made to the
20    extent necessary to examine or cross-examine witnesses during pre-trial depositions
21    or to the extent needed to support or oppose any motion to the Court, at trial, or with
22    respect to any appeal, subject to subsection (f) below.
23                    e.    Counsel may disclose Confidential material to any expert or to
24    any person who will or may provide expert testimony and/or who may submit an
25    expert affidavit or declaration at any stage of these proceedings, including
26    discovery, trial, and any appeal, provided that such expert agrees to be bound by the
27    terms of this Order, as set forth in subsection (f) below. Each such expert must
28
     5
                                    STIPULATED PROTECTIVE ORDER
     4843-0931-4030
1     execute a copy of the Statement of Confidentiality appended hereto before she or he
2     may access confidential material.
3                     f.    Any person to whom disclosure is made pursuant to the above
4     subsections shall be given a copy of this Order, and shall acknowledge that he or
5     she is fully subject and bound by the terms of this Order by executing a statement of
6     confidentiality identical to Exhibit A, attached hereto. Disclosures will occur only
7     on the condition that any such person understands fully the confidentiality of the
8     material and the restrictions regarding its disclosure as imposed by this Order and
9     agrees to comply with such restrictions. Counsel shall maintain and be prepared to
10    produce a copy of that statement to opposing counsel, upon request, if a violation of
11    this Order is reasonably believed to have occurred.
12            7.      Protected materials may not be filed in Court, whether separately or
13   with or as part of pleadings or other court papers, except under seal. Any party
14   wishing to make such a filing must first present a Notice and Request Seal
15   Documents as to the specific documents sought to be filed under seal to the Court for
16   its approval as provided by Local Rule 141.
17            8.      No designated person, witness, or counsel shall make any permanent
18   copies of Confidential materials for any use in their business or personal affairs or
19   any other litigation or case. No Confidential material shall be used for any purpose
20   other than the preparation and conduct of the above-captioned Litigation.
21            9.      Nothing herein shall proscribe a Party from seeking to challenge the
22   designation of a document or information as Confidential.
23            10.     Nothing herein shall be construed as a waiver of any attorney-client
24   privilege or work product protection claimed or asserted by a Party with respect to
25   any document covered by this Protective Order.
26            11.     It is expressly understood and agreed that any Party designating her or
27   its own materials as Confidential pursuant to the terms of this Order shall not be
28
     6
                                     STIPULATED PROTECTIVE ORDER
     4843-0931-4030
1    restricted in any manner with respect to the use and/or disclosure of her or its own
2    materials and/or documents.
3             12.     If a Party through inadvertence produces any Confidential information
4    or documents without labeling or marking or otherwise designating such in
5    accordance with the provisions of this Order, the Producing Party may give written
6    notice to the Receiving Party that the document or information produced is deemed
7    Confidential and should be treated as such in accordance with the provisions of this
8    Order. The Receiving Party must treat such documents and things with the
9    designated level of protection from the date it receives such notice. Promptly upon
10   providing such notice to the Receiving Party, the Producing Party shall provide the
11   Receiving Party with another copy of the documents or things that bear the
12   designation under this Order, at which time the Receiving Party shall return the
13   originally-produced documents and things to the Producing Party. If it is
14   impracticable or impossible to return the inadvertently produced documents and
15   things, the Receiving Party will specifically and in writing warrant that the
16   inadvertently produced documents and things have been destroyed and/or deleted, as
17   the situation may call for.
18            13.     This Order does not preclude any Party from objecting to the admission
19   into evidence of Confidential information in Court on any appropriate basis,
20   including without limitation, relevance, hearsay, or authenticity. This Order is
21   entered to facilitate discovery in this action. Neither the Order nor the designation of
22   information as Confidential, nor the failure to designate information as Confidential,
23   shall be admissible into evidence with respect to any issue in this action.
24            14.     Within thirty (30) days after the final termination of the Litigation,
25   counsel for the Parties shall either: (a) make available for return to counsel for
26   opposing Party, or (b) destroy in such a manner so as to preserve the confidentiality
27   of, all documents and other materials containing PHI under the terms of this Order,
28   including all copies of such materials. If counsel decides to follow Option (b),
     7
                                    STIPULATED PROTECTIVE ORDER
     4843-0931-4030
1    counsel must provide confirmation of completed destruction to opposing counsel as
2    requested.       Such material will be disposed of in such a way to preserve its
3    confidentiality.
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     8
                                   STIPULATED PROTECTIVE ORDER
     4843-0931-4030
1                                           EXHIBIT A
2
                            UNITED STATES DISTRICT COURT
3                          EASTERN DISTRICT OF CALIFORNIA
4                               SACRAMENTO DIVISION

5
     EMA ROSALES,                                    Case No. 2:20-CV-02530-JAM-AC
6
                       Plaintiff,                    DECLARATION OF
7                                                    COMPLIANCE WITH
              v.                                     PROTECTIVE ORDER
8
     CRAWFORD AND COMPANY;
9    BROADSPIRE INSURANCE
     SERVICES, INC.; and DOES 1 through
10   10, inclusive,
11                     Defendants.
12
13
              I hereby certify my understanding that material related to the above-styled
14
     case (the “Litigation”) designated as “Confidential” is being provided to me pursuant
15
     to the terms and restrictions of the Protective Order entered in this action by the
16
     United States District Court for the Eastern District of California on
17
     _______________________, 2021 (the “Protective Order”). I have read and
18
     understand that any violation of the terms and conditions of this Protective Order
19
     may be regarded as contempt of Court. I hereby submit to the jurisdiction of the
20
     United States District Court for the Eastern District of California for the purposes of
21
     enforcement of this Protective Order.
22
              I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the
23
     foregoing is true and correct. Executed this _____ day of ___________________,
24
     ________.
25
26
                                                    _______________________________
27
28
     9
                                     STIPULATED PROTECTIVE ORDER
     4843-0931-4030
1    STIPULATED AND AGREED TO BY ALL PARTIES:
2
     DATED: July 2, 2021
3
4
5
                                         BAKER, DONELSON, BEARMAN,
6                                        CALDWELL & BERKOWITZ, PC
7
8                                        /s/ Savannah D. McCabe
9                                        Savannah D. McCabe
                                         Attorneys for Defendants CRAWFORD
10                                       & COMPANY and BROADSPIRE
                                         SERVICES, INC.
11
12                                       O’DELL LAW OFFICES
13
14                                       [Signature provided in PDF version of
                                         proposed Order, filed as Dkt. No. 16]
15
                                         Valerie Toohey O’Dell
16                                       Attorneys for Plaintiff EMA ROSALES
17
18
19
20
21
22
23
24
25
26
27
28
     10
                           STIPULATED PROTECTIVE ORDER
     4843-0931-4030
 1                                           ORDER
 2            The Parties’ stipulated Protective Order is approved. All requests for sealing
 3 of confidential materials must comply with Local Rule 141 as confidential materials
 4 will not automatically be subject to sealing.
 5            Accordingly, IT IS HEREBY ORDERED that the above Protective Order is
 6 issued.
 7
 8            IT IS SO ORDERED.
 9
10 Dated: July 2, 2021                     /s/ John A. Mendez
11                                         THE HONORABLE JOHN A. MENDEZ
12                                         UNITED STATES DISTRICT COURT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     4843-0931-4030
 1                                      CERTIFICATE OF SERVICE

 2                             Ema Rosales v. Crawford and Company, et al.
                          U.S. District Court for the Eastern District of California
 3
                                     Case No. 2:20-CV-02530-JAM-AC
 4
                              STATE OF TENNESSEE, COUNTY OF KNOX
 5
              I am a citizen of the United States and employed in the County of Knox, Tennessee. I
 6 am over the age of 18 and not a party to the within entitled action; my business address is 265
      Brookview Centre Way, Suite 600, Knoxville, Tennessee 37919.
 7
       On July 2, 2021, I served the document(s) entitled, [PROPOSED] STIPULATED
 8 PROTECTIVE ORDER, on the interested parties in this action by placing trust copies
      thereof enclosed in a sealed envelope(s) addressed as stated below:
 9
                                     SEE ATTACHED SERVICE LIST
10
         (BY MAIL): I deposited such envelope in the mail at Knoxville, Tennessee with postage
11 fully prepaid. I am readily familiar with this firm’s practice of collection and processing
      correspondence for mailing. Under that practice it would be placed for collection and mailing,
12 and deposited with the U.S. Postal Service on that same day with postage thereon fully prepaid
      at Knoxville, Tennessee, in the ordinary course of business. I am aware that on motion of party
13 served, service is presumed invalid if postal cancellation date or postage meter date is more than
      1 day after date of deposit for mailing in affidavit.
14
         (VIA OVERNIGHT MAIL):               I deposit such envelope to be placed for collection and
15 handling via UPS following our ordinary business practices. I am readily familiar with this
      business’ practice for collecting and processing correspondence for UPS. On the same day that
16 material is placed for collection, it is picked by UPS at San Francisco, California.
17       (BY ELECTRONIC MAIL):               By transmitting a true copy thereof to the electronic mail
      addresses as indicated below.
18
         (BY CM/ECF SERVICE):             I caused such document(s) to be delivered electronically via
19 CM/ECF as noted herein.
20           I declare under penalty of perjury under the laws of the United States that the above true
      and correct and was executed on July 2, 2021, at Knoxville, Tennessee.
21
              Executed on July 2, 2021, at Knoxville, Tennessee.
22
                                                          /s/ Savannah D. McCabe
23
                                                          Savannah D. McCabe
24
25
26
27
282

 4843-0931-4030
1                                           SERVICE LIST
2                           Ema Rosales v. Crawford and Company, et al.
                       U.S. District Court for the Eastern District of California
3
                                      Case No. 2:20-CV-02530
4
5
      Valerie Toohey O’Dell, Esq. (SBN 101999)     Attorneys for EMA ROSALES
6
      O’DELL LAW OFFICES
7     3017 Douglas Blvd., Suite 300
      Roseville, CA 95661
8     Phone: (916) 774-7532
      Email: valerie@odell-law.com
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     4843-0931-4030
